No.    90-540
              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                        1991



AUGUSTA GEIGER,
             Plaintiff and Appellant,
     -vs-
DEPARTMENT OF REVENUE OF THE
STATE OF MONTANA,
             Defendant and Respondent.


APPEAL FROM:       District Court of the Seventh Judicial District,
                   In and for the County of Dawson,
                   The Honorable H. R. Obert, Judge presiding.


COUNSEL OF RECORD:
             For Appellant:
                   John Houtz, Forsyth, Montana
             For Respondent:
                   R. Bruce McGinnis, Tax Counsel, Dept. of Revenue,
                   Helena, Montana


                     ED             Submitted on Briefs:   July 16, 1991
              AUG 2 7 3999
                                                   i&
                                                    d:     August 27, 1991
Filed:
             L'A 3)mitL
         CLERK OF SUPREME COURl
            S'TATE OF MONTANA

                                    4
                                    Clerk
Justice Fred J. Weber delivered the Opinion of the Court.

     September 27, 1990 the District Court of the Seventh Judicial
District, Dawson County issued an order dismissing the plaintiff's
original complaint.   We reverse and remand.
     The primary issue for review is restated as follows: Did the
court mistakenly dismiss the original complaint?
     September 4, 1984, the plaintiff, Augusta Geiger (Geiger),
filed a complaint against the Dawson County Commissioners and the
Montana Department of Revenue (DOR).   On September 27, 1984, the
DOR filed a motion to dismiss and supporting brief. The court took
no action on the motion to dismiss at that time.
     The trial court dismissed the Dawson County Commissioners from
this action on July 7, 1988.   The dismissal occurred as a result
of a successful appeal by the Dawson County Commissioners, and a
favorable ruling in Cantwell v. Geiger (1987), 228 Mont. 330, 742
P.2d 468.
     On February 14, 1990, the District Court granted permission
to amend the complaint and Geiger filed and served the amended
complaint. February 21, 1990, following this filing the DOR moved
the court to reconsider its order allowing Geiger to amend.   Both
parties submitted briefs; however, the court took no action on the
issue at that time.
     July 11, 1990, along with counsel, the court signed a pre-
trial order setting out 39 contentions on behalf of the plaintiff
and 53 contentions on behalf of the defendant. The pre-trial order
                                2
      L




 stated that it superseded the pleadings and "that all pleadings
 herein shall be amended to conform to this pre-trial order."
      Finally, on September 27, 1990, after a hearing, the court
 dismissed the original complaint based on the DORIS motion to
 dismiss dated September 27, 1984.        The record does not indicate
 that the court considered the amended complaint or the pre-trial
 order which took the place of the pleadings.
      We conclude that the District Court acted inappropriately when
 it dismissed Geiger's case in total disregard of its previous
 orders.    We hold that it was error for the District Court to
 dismiss the original complaint.
      Reversed   and    remanded   for   reconsideration   in   a   matter
 consistent with this opinion.
      Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
 1988 Internal Operating Rules, this decision shall not be cited as
 precedent and shall be published by its filing as a public document
 with the Clerk of this Court and by a report of its result to the
 West Publishing Company.



 We Concur:


-7j4[L2g  Chief Justi
          Justices




Justice R. C. McDonough did not participate in this decision.